DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, the material includes talc, in the reply filed on October 27, 2022 is acknowledged.
Claims 7-9, 14-17 and 21 require that the material lacks talc, and these claims are therefore withdrawn as being drawn to (and requiring) the nonelected species.

The claims have been examined for the embodiment where the core layer includes talc as the nucleating agent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 13, it is not clear what the “the two different polypropylene resins” are, because claim 11 (claim 13 depends on claim 12, which depends upon claim 11) requires three polypropylene resins. As the language stands, the “two different polypropylene resins” must be selected from the three polypropylene resins of claim 11, but it is not clear which the two are intended to be. If Applicant intends to recite a ratio of regrind to virgin resin (claim 12 recites regrind), the claim language must clearly recite this.

For the purposes of compact prosecution, Examiner has assumed that Applicant intends to recite a ratio of regrind to virgin resin, although it is not clear if the ratio expressed in a percentage is intended to be (regrind / virgin) or (virgin / regrind).

Claim 18 recites the limitation "the outer layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, Examiner has assumed that Applicant intends to recite an additional layer, the “outer layer”, such as a skin layer.

Claim 19 depends upon claim 19, so it is unclear if Applicant intends to recite the subject matter of claim 19. For the purposes of compact prosecution, Examiner has assumed that Applicant intends claim 19 to depend upon claim 18.

Claim 20 is rejected for the same reasons that claims 18 and 19 are rejected since claim 20 depends upon claims 18 and 19 (assuming Applicant intends claim 19 to depend upon claim 18, see immediately above).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leser et al. (US 2012/0318805).
In regard to claim 2, Leser et al. teach a container comprising a first layer (adhesive layer 654, Fig. 37 and 38, paragraph 0097 and 0098) and a core layer (insulative cellular non-aromatic polymeric material 652 , Fig. 37 and 38) comprising an insulative cellular non-aromatic polymeric material comprising a first polypropylene resin, a second polypropylene resin, and at least one nucleating agent (see, for example, claim 1 and paragraphs 0108, 0112, 0161-0167 and 0205-0213, where talc is disclosed as a nucleating agent, paragraph 0108, 0165 and 0207), wherein the first layer has been extruded onto the core layer so that the core layer and the first layer are in direct contact (the structure that is positively recited [required] by this process limitation is that of a layer, which is met by the adhesive layer 654).

Note that, in regard to the Examples in paragraphs 0161-0167 and in paragraphs 0205-0213, WB140 primary polypropylene is a homopolymer (paragraph 0105), and the F020HC secondary polypropylene is a homopolymer (paragraph 0106).

Leser et al. teach that the total amount of the first and second polypropylene resins is greater than 85% of the total weight of the cellular material: 94.9% in the case of paragraphs 0161-0167 (79.9% + 15%, it appears that “15%” was inadvertently put in the paragraph above where it should have been, see paragraph 0162) and 96.7 % in the case of paragraphs 0205-0213 (81.7 % in paragraph 0206 + 15% in paragraph 0211). The amount of the at least one nucleating agent is less than 15 wt % of the insulative cellular non-aromatic polymeric material (0.1 % + 2% in the case of paragraphs 0164 and 0165 [it appears that “2% Secondary” was inadvertently put in the paragraph above where it should have been, see paragraph 0164], paragraph 0207: 0.25% talc filled concentrate).

	In regard to claim 3, in regard to the Example in paragraphs 0161-0167, Leser et al. teach that a third polypropylene (PP) resin can be used as the carrier resin of a colorant (paragraph 0166). Additionally, note that paragraph 0112 discloses that there may be at least two second polypropylene resins (“second material comprising at least one polypropylene resin selected from the group consisting of impact copolymers and high crystalline homopolymers”, noting “at least one”; the second of the polypropylene resins of the “second material comprising at least one polypropylene resin” is a “third polypropylene resin” as claimed.

In regard to claim 10, Leser et al. teach that the nucleating agent in the Example in paragraphs 0205-0213 is present in an amount of 0.25%, which falls within the range of 0.1 to 0.5%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leser et al. (US 2012/0318805).

In regard to claim 4, Leser et al. teach the container as discussed above in regard to claims 2 and 3.
Leser et al. does not explicitly teach an example where there are three polypropylene resins, where the sum of the relative amounts of the three polypropylene resins is at least about 96 wt.% to about 99.9 wt.%.
In regard to the Example at paragraphs 0205-0213, if the Amco A18035 resin were polypropylene, there would be three polypropylene resins, and the sum of the relative amounts of the three polypropylene resins would fall within the range of at least about 96 wt.% to about 99.9 wt.%. The Amco A18035 resin is the resin of the talc filled concentrate (paragraph 0207). It is not clear if the Amco A18035 resin is a polypropylene resin. However, given that paragraph 0112 discloses that there may be at least two second polypropylene resins (“second material comprising at least one polypropylene resin selected from the group consisting of impact copolymers and high crystalline homopolymers”, noting “at least one”; the second of the polypropylene resins of the “second material comprising at least one polypropylene resin” is a “third polypropylene resin” as claimed, given the guidance in paragraph 0112, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene resin as the polymer of the talc filled concentrate, and consequently as a third resin of the Example at paragraphs 0205-0213. Additionally, since the primary (WB140) and secondary (F020HC) polymers of the Example at paragraphs 0205-0213 are polypropylenes, one of ordinary skill in the art would have recognized that using a polypropylene as the resin of the talc filled concentrate would result in a good blend of the three (polypropylene) resins (under the principle of “like blends well with like”), and it therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene resin as the polymer of the talc filled concentrate, for this reason as well.

In regard to claim 5, in regard to the Example in paragraphs 0205-0213, the WB140 primary polypropylene is a homopolymer (paragraph 0105), and the F020HC secondary polypropylene is a homopolymer (paragraph 0106).

In regard to claim 6, it is not clear whether Amco A18035 is a polypropylene homopolymer, but Leser et al. teach that the third polypropylene (one of the two or more secondary polypropylenes) may be a homopolymer (paragraph 0106 and 0112), so it therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene homopolymer resin as the polymer of the talc filled concentrate, or as an additional resin in line with the guidance in paragraphs 0112 and 0116 of using two or more polypropylene resins as the “second material comprising at least one polypropylene resin”.

In regard to claim 11, Leser et al. teach the container as discussed above in regard to claims 2 and 10.
Leser et al. does not explicitly teach an example where there are three polypropylene resins, where the sum of the relative amounts of the three polypropylene resins is at least about 96 wt.% to about 99.9 wt.%.
In regard to the Example at paragraphs 0205-0213, if the Amco A18035 resin were polypropylene, there would be three polypropylene resins, and the sum of the relative amounts of the three polypropylene resins would fall within the range of at least about 96 wt.% to about 99.9 wt.%. The Amco A18035 resin is the resin of the talc filled concentrate (paragraph 0207). It is not clear if the Amco A18035 resin is a polypropylene resin. However, given that paragraph 0112 discloses that there may be at least two second polypropylene resins (“second material comprising at least one polypropylene resin selected from the group consisting of impact copolymers and high crystalline homopolymers”, noting “at least one”; the second of the polypropylene resins of the “second material comprising at least one polypropylene resin” is a “third polypropylene resin” as claimed, given the guidance in paragraph 0112, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene resin as the polymer of the talc filled concentrate, and consequently as a third resin of the Example at paragraphs 0205-0213. Additionally, since the primary (WB140) and secondary (F020HC) polymers of the Example at paragraphs 0205-0213 are polypropylenes, one of ordinary skill in the art would have recognized that using a polypropylene as the resin of the talc filled concentrate would result in a good blend of the three (polypropylene) resins (under the principle of “like blends well with like”), and it therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene resin as the polymer of the talc filled concentrate, for this reason as well.

In regard to claim 12, Leser et al. teach the container as discussed above in regard to claims 11, 10 and 2. Leser et al. teach that the insulative cellular non-aromatic polymeric material may include regrind of the insulative cellular non-aromatic polymeric material (paragraph 0153). It therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the containers of Leser et al. using regrind from the process of forming the containers, per the guidance of Leser et al. in paragraph 0153.

In regard to claim 13, for the purposes of compact prosecution, Examiner has assumed that Applicant intends to recite a ratio of regrind to virgin resin, although it is not clear if the ratio expressed in a percentage is intended to be (regrind / virgin) or (virgin / regrind). As discussed above in regard to claim 12, Leser et al. teach that the insulative cellular non-aromatic polymeric material may include regrind of the insulative cellular non-aromatic polymeric material (paragraph 0153). Since regrind is scrap polymer from the process of forming the container, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the ratio of scrap to virgin resin, including within the claimed ratio expressed as a percentage of 45 to 55%, in order to achieve the desired degree of use of scrap (regrind) material relative to virgin material.

In regard to claim 18, Leser et al. teach the container as discussed above in regard to claim 2. Leser et al. teach that the container may have a skin or film layer (for example, layer 658 in Fig. 37 and 38) outside of the adhesive layer, and that the skin layer may be a biaxially oriented polypropylene (paragraphs 0097 and 0084). Solid polypropylene (of the skin / film layer) has a density of about 0.9 g/cm.sup.3. Leser et al. teach that an exemplary polypropylene-based insulative cellular non-aromatic polymeric material formed as an insulative cellular non-aromatic polymeric material sheet may have a density ranging from about 0.15 g/cm.sup.3 to about 0.20 g/cm.sup.3, including a region of localized plastic deformation that has a first density in a range of about 0.3 g/cm.sup.3 to about 0.4 g/cm.sup.3. The insulative cellular non-aromatic polymeric material surrounding the region of localized plastic deformation is uncompressed and has a second density in a range of about 0.15 g/cm.sup.3 to about 0.20 g/cm.sup.3 (paragraph 0113). One of ordinary skill in the art would have recognized that the region/s of localized plastic deformation would push the overall density of the cellular non-aromatic polymeric material having a density of about 0.2 g/cm.sup.3 to over about 0.2 g/cm.sup.3, and therefore in the range of about 0.2 g/cm.sup.3 to about 0.6 g/cm.sup.3. While Leser et al. do not specify the overall density of the container, one of ordinary skill in the art would have recognized that the overall density of the container would depend upon the total amount of solid layers in addition to the cellular material, and that the more layers the container includes, such as in the embodiments shown in Fig. 37 and 38 where there are multiple layers outside the cellular layer, the density will increase within the claimed range of 0.5 to 0.8 g/cm.sup.3.

In regard to claim 19, Leser et al. teach the container as discussed above in regard to claims 2 and 18.
Leser et al. does not explicitly teach an example where there are three polypropylene resins, where the sum of the relative amounts of the three polypropylene resins is at least about 96 wt.% to about 99.9 wt.%.
In regard to the Example at paragraphs 0205-0213, if the Amco A18035 resin were polypropylene, there would be three polypropylene resins, and the sum of the relative amounts of the three polypropylene resins would fall within the range of at least about 96 wt.% to about 99.9 wt.%. The Amco A18035 resin is the resin of the talc filled concentrate (paragraph 0207). It is not clear if the Amco A18035 resin is a polypropylene resin. However, given that paragraph 0112 discloses that there may be at least two second polypropylene resins (“second material comprising at least one polypropylene resin selected from the group consisting of impact copolymers and high crystalline homopolymers”, noting “at least one”; the second of the polypropylene resins of the “second material comprising at least one polypropylene resin” is a “third polypropylene resin” as claimed, given the guidance in paragraph 0112, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene resin as the polymer of the talc filled concentrate, and consequently as a third resin of the Example at paragraphs 0205-0213. Additionally, since the primary (WB140) and secondary (F020HC) polymers of the Example at paragraphs 0205-0213 are polypropylenes, one of ordinary skill in the art would have recognized that using a polypropylene as the resin of the talc filled concentrate would result in a good blend of the three (polypropylene) resins (under the principle of “like blends well with like”), and it therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene resin as the polymer of the talc filled concentrate, for this reason as well.

In regard to claim 20, in regard to the Examples in paragraphs 0205-0213, the WB140 primary polypropylene is a homopolymer (paragraph 0105), and the F020HC secondary polypropylene is a homopolymer (paragraph 0106). It is not clear whether Amco A18035 is a polypropylene homopolymer, but Leser et al. teach that the third polypropylene (one of the two or more secondary polypropylenes) may be a homopolymer (paragraph 0106), so it therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene homopolymer resin as the polymer of the talc filled concentrate, or as an additional resin in line with the guidance in paragraphs 0112 and 0116 of using two or more polypropylene resins as the “second material comprising at least one polypropylene resin”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788